  Case 1:19-cr-00059-LO Document 71 Filed 09/30/19 Page 1 of 1 PageID# 557



              IN THE UNITED STATES DISTRICT COURT FOR THE

                      EASTERN DISTRICT OF VIRGINIA

                             Alexandria Division

UNITED STATES OF AMERICA                )
                                        )
     v.                                 )          Criminal No. 1:19cr59
                                        )
DANIEL EVERETTE HALE                    )


          GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION
   TO DISMISS INDICTMENT FOR SELECTIVE AND VINDICTIVE PROSECUTION
